985 F.2d 561
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anthony C. ATKINS, Defendant-Appellant.
No. 92-3584.
United States Court of Appeals, Sixth Circuit.
Jan. 29, 1993.

Before BOYCE F. MARTIN, JR., MILBURN and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
The United States appeals the order of the district court granting defendant Anthony C. Atkins' renewed motion for acquittal.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting defendant's motion.


3
As the reasons why the verdict of the jury should be set aside and judgment entered in favor of defendant have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the order of the district court is affirmed upon the reasoning set out by that court in its Memorandum and Order of March 19, 1992.